DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This application is a CON of PCT/US19/19542 02/26/2019
PCT/US19/19542 has PRO 62/636,586 02/28/2018
This application has PRO 62/636,586 02/28/2018

Status of Claims
	Claims 1, 2, 4-7, 10-14, and 16-19 are currently pending and rejected.
Claims 3, 8, 9, 15, and 20 are canceled.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleven (CA 2733033 or WO 2010/017237), in view of Rethorn et al. (Pub. No.: US 2008/0249933) and Prabhune et al. (Pub. No.: US 2018/0330353).
As per claim 1, 7, and 16, Cleven teaches a system for use in providing conversion options to consumers at terminals associated with merchants and/or banking institutions in connection with transactions between the consumers and the merchants and/or banking institutions, the system comprising:

	a data structure including a conversion rate between a first currency and a second currency (see page 2 line 29 through page 3 line 11, prior art teaches an Application Currency Code or ACC data structure which can be used to retrieve a currency conversion rate and fee; also see page 4 line 14-24); and

a payment network coupled to an issuer of a payment account, the payment network including a conversion engine computing device coupled to the data structure (see page 4 line 30-34), the conversion engine computing device configured to:

receive, from a point-of-sale (POS) terminal associated with a merchant, a request for a conversion option for a transaction to the payment account initiated by a consumer at the POS terminal, the request including a transaction amount for the transaction in the first currency and an identifier associated with the payment account (see page 2 line 29 through page 3 line 11, page 3 line 31 through page 4 line 16, page 6 line 4-11, and page 10 line 10-16);

	transmit the conversion option to the POS terminal in response to the request, thereby permitting the POS terminal to present a dynamic currency conversion (DCC) option received from a conversion provider including an amount for the transaction in the second currency, to consumer in connection with the transaction (see page 1 line 20-35, page 4 line 25 through page 6 line 11), and

	permitting the consumer to select either the conversion option to initiate the transaction in the first currency and convert the transaction amount to the currency at a time associated with the clearing of the transaction or the DDC option to initiate the transaction in the second currency (see admitted prior art in the specification, paragraph 0003-0005, providing DCC option to user at POS or ATM was an admitted known prior art; also see paragraph 0013, Applicant also discloses that ATM/POS providing both merchant-associated DDC option and issuer-associated conversion option was known prior to the prevent invention, except that the consumers are not informed of their issuing banks’ conversion rate).

	Examiner notes that Applicant’s specification admits that ATM/POS providing both merchant-associated DDC option and issuer-associated conversion option was known prior to the prevent invention.  The problem of the admitted prior art was that the issuer’s estimated conversion rate was not provided to the consumer, so that the consumer cannot compare the merchant-associated DDC option and the issuer-associated conversion option. Cleven fails to address this deficiency of the admitted prior art.  More specifically, Cleven fails to teach retrieve the conversion arte from the data structure, wherein the conversion rate is an estimate, at a time of the request for the conversion option, of a conversion rate to be applied at clearing of the transaction; determine the conversion operation for the transaction in the second currency based on at least the transaction amount, the retrieved conversion rate and the charge rate, wherein the conversion option includes the transaction amount in the first currency and an estimated amount for the transaction in the second currency associated with the clearing of the transaction.

	Rethorn teaches a data structure including a conversion rate between a first currency and a second currency (see paragraph 0130, “The currency conversion calculation server computer 1204 is connected by a data communication channel 1206, at least from time to time (e.g. daily) to a source 1208 of information about currently applicable foreign exchange rates”; also see paragraph 0134, “The storage device 1304 may also store an application program 1312 that allows the currency conversion calculation server computer 1204 to process and store foreign exchange rate data provided by the information source 1208 and data concerning conversion fee updates provided by the issuer computers 1210”; also see paragraph 0137, “the currency conversion calculation server computer 1204 stores the updated FX conversion rate data in the FX rate database 1316”);

transmit, to the issuer of the payment account, an inquiry message for a charge rate to be applied by the issuer to the payment account for conversion of the transaction from the first currency to the second currency; and receive the charge rate from the issuer in response to the inquiry message (see paragraph 0130, “at various times the currency conversion calculation server computer 1204 receives conversion fee information from computers 1210 operated by or on behalf of issuers of payment cards”; also see paragraph 0138);
	
retrieve the conversion rate from the data structure, wherein the conversion rate is an estimate, at a time of the request for the conversion option, of a conversion rate to be applied at clearing of the transaction; determine the conversion operation for the transaction in the second currency based on at least the transaction amount, the retrieved conversion rate and the charge rate, wherein the conversion option includes the transaction amount in the first currency and an estimated amount for the transaction in the second currency associated with the clearing of the transaction (see paragraph 0128, “A currency conversion estimate as provided in accordance with aspects of the invention may also be helpful in some cases to a customer who is engaging in a retail transaction while aboard.  It is not uncommon for the retailer to offer the purchaser an option of accepting a payment card charge of X monetary amount in the local currency or Y monetary amount in the purchaser’s home currency.  By obtaining an estimate of currency conversion effects as described below, the purchaser can be informed in advanced of the likely results in the home currency of accepting the payment card charge of X monetary amount in the local currency.  The purchaser can then effectively comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”; also see paragraph 0129-0134, 0137, and 0140-0147); 

permitting the consumer to select either the conversion option to initiate the transaction in the first currency and convert the transaction amount to the currency at a time associated with the clearing of the transaction or the DDC option to initiate the transaction in the second currency (see paragraph 0128, “By obtaining an estimate of currency conversion effects as described below, the purchaser can be informed in advanced of the likely results in the home currency of accepting the payment card charge of X monetary amount in the local currency.  The purchaser can then effectively comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”; also see paragraph 0147).

	Examiner further points out that Rethorn teaches the payment or fund transfer originating mechanism may be an ATM or kiosk (which can be interpreted as POS terminal) (see paragraph 0034, 0101, and 0115).  Rethorn also teaches the scenario where consumer is engaging in a trail transaction while abroad (see paragraph 0128).  As such, Rethron and Cleven are in the same field of endeavor trying to solve similar problem.  Therefore, Rethron and Cleven are combinable.

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cleven with teaching from Rethorn to include retrieve the conversion arte from the data structure, wherein the conversion rate is an estimate, at a time of the request for the conversion option, of a conversion rate to be applied at clearing of the transaction; determine the conversion operation for the transaction in the second currency based on at least the transaction amount, the retrieved conversion rate and the charge rate, wherein the conversion option includes the transaction amount in the first currency and an estimated amount for the transaction in the second currency associated with the clearing of the transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. obtain an estimated amount for the transaction in local currency by issuer conversion option) to a known system (i.e. currency exchange at POS) ready to provide predictable result (i.e. allow consumer to “comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”, see paragraph 0128 of Rethorn).

	Examiner notes the combination of Cleven and Rethorn does not explicitly teach in response to receiving the request for the conversion option from the POS terminal, identify an issuer associated with the one of the multiple payment accounts funding the transaction from the multiple issuers; transmit, to the identified issuer of the one of the multiple payment accounts, an inquiry message for a charge rate to be applied by the issuer to one of the multiple payment accounts for conversion of the transaction from the first currency to the second currency; receive the charge rate from the identified issuer in response to the inquiry message.

	Prabhune teaches receive, from a point-of-sale (POS) terminal associated with a merchant, a request for a conversion option for a transaction to one of the multiple payment accounts initiated by a consumer at the POS terminal, the request including a transaction amount for the transaction in the first currency an identifier associated with the one or the multiple payment accounts (see paragraph 0056, “The assessment engine 116, then determines, at 312, based on the data associated with the transaction (e.g., data elements included in the authorization request, etc.) whether the transaction involves a cross-border transaction, and also determines, at 314, whether the transaction involves a currency exchange/conversion.  In doing so, the assessment engine may rely on…PAN…included in the authorization message”; according to paragraph 0038 of Applicant’s specification, “an identifier associated with the one or the multiple payment accounts” can be PAN);

in response to receiving the request for the conversion option from the POS terminal, identify an issuer associated with the one of the multiple payment accounts funding the transaction from the multiple issuers (see paragraph 0057, “the assessment engine 116 identifies the issuer 108 (e.g., based on the authorized message, etc.) and retrieves the fee schedule(s) for the issuer 108 from the data structure 118, at 316, for both cross-border fees and currency exchange fees”); 

 transmit, to the identified issuer of the one of the multiple payment accounts, an inquiry message for a charge rate to be applied by the issuer to one of the multiple payment accounts for conversion of the transaction from the first currency to the second currency (see paragraph 0039, “the assessment engine 116 is configured to solicit the one or more fees as associated with one or more of the different dimensions from the issuer 118.  The issuer then provides the fees, as desired and/or required”; also see paragraph 0048, “the assessment engine 116 solicits from the issuer 108, at 302, a fee (or multiple different fees) associated with different transactions”);

receive the charge rate from the identified issuer in response to the inquiry message (see paragraph 0039, 0052, and claim 15).

As per claim 2, 10, and 18, Cleven does not explicitly teach wherein the conversion engine computing device is further configured to: convert the transaction amount for the transaction from the first currency to the second currency based on the conversion rate retrieved from the data structure; and apply the charge rate for the payment account to the converted transaction amount, to thereby determine the conversion option.

Rethron teaches convert the transaction amount for the transaction from the first currency to the second currency based on the conversion rate retrieved from the data structure; and apply the charge rate for the payment account to the converted transaction amount, to thereby determine the conversion option (see paragraph 0128, “A currency conversion estimate as provided in accordance with aspects of the invention may also be helpful in some cases to a customer who is engaging in a retail transaction while aboard.  It is not uncommon for the retailer to offer the purchaser an option of accepting a payment card charge of X monetary amount in the local currency or Y monetary amount in the purchaser’s home currency.  By obtaining an estimate of currency conversion effects as described below, the purchaser can be informed in advanced of the likely results in the home currency of accepting the payment card charge of X monetary amount in the local currency.  The purchaser can then effectively comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”; also see paragraph 0129-0134, 0137, and 0140-0147).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cleven with teaching from Rethorn to include convert the transaction amount for the transaction from the first currency to the second currency based on the conversion rate retrieved from the data structure; and apply the charge rate for the payment account to the converted transaction amount, to thereby determine the conversion option.  The modification would have been obvious, because it is merely applying a known technique (i.e. obtain an estimated amount for the transaction in local currency by issuer conversion option) to a known system (i.e. currency exchange at POS) ready to provide predictable result (i.e. allow consumer to “comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”, see paragraph 0128 of Rethorn).

As per claim 4, Cleven teaches wherein the conversion engine computing device is further configured to determine the second currency based on a billing currency of the payment account and/or a payment network affiliated with the issuer (see page 4 line 8-16 and page 6 line 12-24).

As per claim 5, Cleven teaches further comprising the terminal, wherein the terminal is configured, by executable instructions, to: transmit the request for the conversion option to the conversion engine computing device (see page 2 line 29 through page 3 line 11, page 3 line 31 through page 4 line 16, page 6 line 4-11, and page 10 line 10-16); 

receive the conversion option from the conversion engine computing device in response to the request (see page 2 line 29 through page 3 line 11, and page 7 line 10-34; and 

receive the DCC option from the conversion provider (see page 1 line 20-35, page 4 line 25 through page 6 line 11);

present the conversion option, along the DCC (see page 2 line 29 through page 3 line 11, “The merchant can offer the consumer the option to pay either in the local currency or in the currency corresponding to the ACC”; see page 7 line 10-16, “In order to obtain the consumer’s acceptance of the second currency amount for the purchase of the transaction, there is rendered a display including the total amount in the second currency”; also see page 12 line 7-19, “then method 200 proceeds to step 216 at which a calculation is made as to the DCC offer” and “The holder of the CCPTPD should then be offered the DCC option according to payment system rules”; also see admitted prior art in the specification, paragraph 0003-0005, providing DCC option to user at POS or ATM was an admitted known prior art; also see paragraph 0013, Applicant also discloses that ATM/POS providing both merchant-associated DDC option and issuer-associated conversion option was known prior to the prevent invention).

As per claim 6, Cleven teaches further comprising a payment network including the conversion engine computing device; and wherein the data structure is included within the conversion engine computing device (see page 4 line 14-34).

Rethorn also teaches a payment network including the conversion engine computing device; and wherein the data structure is included within the conversion engine computing device (see paragraph 0134, “The storage device 1304 may also store an application program 1312 that allows the currency conversion calculation server computer 1204 to process and store foreign exchange rate data provided by the information source 1208 and data concerning conversion fee updates provided by the issuer computers 1210”; also see paragraph 0137, “the currency conversion calculation server computer 1204 stores the updated FX conversion rate data in the FX rate database 1316”).

As per claim 11, Cleven teaches determining a native currency of the payment account, wherein the second currency is the native currency (see page 4 line 8-16 and page 6 line 13-24).

As per claim 12, Cleven does not teach wherein determining the conversion option further includes estimating the conversion option based on the estimate, at the time of the request for the conversion option, of the conversion rate to be applied at the clearing of the transaction. 

Rethorn teaches determining the conversion option further includes estimating the conversion option based on the estimate, at the time of the request for the conversion option, of the conversion rate to be applied at the clearing of the transaction (see paragraph 0128, “A currency conversion estimate as provided in accordance with aspects of the invention may also be helpful in some cases to a customer who is engaging in a retail transaction while aboard.  It is not uncommon for the retailer to offer the purchaser an option of accepting a payment card charge of X monetary amount in the local currency or Y monetary amount in the purchaser’s home currency.  By obtaining an estimate of currency conversion effects as described below, the purchaser can be informed in advanced of the likely results in the home currency of accepting the payment card charge of X monetary amount in the local currency.  The purchaser can then effectively comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”; also see paragraph 0129-0134, 0137, and 0140-0147).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cleven with teaching from Rethorn to include determining the conversion option further includes estimating the conversion option based on the estimate, at the time of the request for the conversion option, of the conversion rate to be applied at the clearing of the transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. obtain an estimated amount for the transaction in local currency by issuer conversion option) to a known system (i.e. currency exchange at POS) ready to provide predictable result (i.e. allow consumer to “comparison shop between allowing the retailer to make the conversion to the home currency, or allowing the purchaser’s payment card issuer to make the conversion to the home currency”, see paragraph 0128 of Rethorn).

As per claim 13, Cleven teaches retrieving the conversion rate from a data structure of a payment network associated with the payment account and/or from the issuer of the payment account (see page 7 line 10-16).

Rethorn also teaches retrieving the conversion rate from a data structure of a payment network associated with the payment account and/or from the issuer of the payment account (see paragraph 0129-0134, 0137, and 0140-0147).

As per claim 14, Cleven teaches wherein the data structure of the payment network includes a present clearing conversion rate for the payment network (see page 7, the conversion rate is applied at a time of the request for the conversion option).

Rethorn also teaches wherein the data structure of the payment network includes a present clearing conversion rate for the payment network (see paragraph 0129-0134, 0137, and 0140-0147).

As per claim 17, Cleven teaches cause the at least one processor to determine a native currency of the payment account based on a billing currency of the payment account and/or a payment network affiliated an issuer of the payment account, wherein the second currency is the native currency (see page 4 line 8-16 and page 6 line 12-24).

As per claim 19, Cleven teaches cause the at least one processor to transmit an authorization request for the transaction to the issuer of the payment account (see page 15 in 11-27, “The POS terminal sends a transaction authorization request to the issuer 302”).

Response to Remarks
Applicant's arguments filed on 03/16/2022, with regards to rejection under 35 U.S.C. 101 have been fully considered and they are persuasive.  Examiner withdraws the rejection under 35 U.S.C. 101.
Applicant has amended independent claims 1, 7, and 16.  Examiner cites a new reference, Prabhune et al. (Pub. No.: US 2018/0330353), to address the amended features.  Updated rejection is provided in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022